In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐1410
NOEMI VALDIVIA,
                                                  Plaintiff‐Appellee,
                                 v.

TOWNSHIP HIGH SCHOOL DISTRICT 214,
                                               Defendant‐Appellant.
                     ____________________

        Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
       No. 16 C 10333 — Sidney I. Schenkier, Magistrate Judge.
                     ____________________

 ARGUED SEPTEMBER 4, 2019 — DECIDED NOVEMBER 12, 2019
               ____________________

    Before WOOD, Chief Judge, and BAUER and HAMILTON, Cir‐
cuit Judges.
     WOOD, Chief Judge. Noemi Valdivia worked successfully as
an administrative assistant for Township High School District
214, which is headquartered in Arlington Heights, Illinois, un‐
til she began experiencing severe psychological problems that
ultimately led to the end of her employment there. She sued
the District under the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. §§ 2601−2654, claiming that it interfered
2                                                    No. 19‐1410

with her rights under the Act by failing to provide her with
notice or information about her right to take job‐protected
leave. After a trial over which a magistrate judge presided by
consent, see 28 U.S.C. § 636(c), a jury returned a verdict in Val‐
divia’s favor and awarded her $12,000 in damages. The Dis‐
trict then moved for judgment as a matter of law under Fed‐
eral Rule of Civil Procedure 50(b). The district court denied
that motion, and the District has now appealed. It takes a lot
to set aside a jury verdict, and we conclude that the District
has not met that high bar. We thus aﬃrm the judgment.
                                I
     The only issue on appeal is whether the court erred by
denying the District’s Rule 50(b) motion. This is a question of
law, and thus our consideration is de novo. Tate v. Exec. Mgmt.
Servs., Inc., 546 F.3d 528, 531 (7th Cir. 2008). We view the facts
and evidence in the light most favorable to Valdivia, as the
litigant who prevailed before the jury. Id. at 531−32.
    From May 2010 through June 2016, Valdivia worked for
the District as an assistant to the associate principal for in‐
struction at Elk Grove High School. During her time at Elk
Grove, Valdivia received excellent performance evaluations.
Her supervisors described her as “extremely dependable”
and an “invaluable resource,” and they said that her work
was “immaculate” and “free from error.” Valdivia was never
disciplined and rarely took sick days.
    After learning about a new opening within the District,
Valdivia applied for and received a promotion to the post of
assistant to the principal at Wheeling High School. She began
reporting to Wheeling’s principal, Angela Sisi, in mid‐June
2016. Valdivia and Sisi had not worked together previously,
No. 19‐1410                                                   3

but they had been acquainted for several years. Valdivia had
worked as an assistant to Sisi’s mother at Elk Grove for eight
or nine months, and Sisi’s mother told Sisi that Valdivia was
the “best assistant [she] ever had.”
    Unfortunately, shortly after she started at Wheeling, Val‐
divia’s mental state began to deteriorate. She had trouble
sleeping, eating, and getting out of bed, and she lacked en‐
ergy. In July her symptoms worsened: she experienced in‐
somnia, weight loss, uncontrollable crying, racing thoughts,
an inability to concentrate, and exhaustion. Valdivia began
going into work late because she could not drag herself out of
bed, and she started leaving work early because she could not
control her crying. She applied for other jobs, thinking a dif‐
ferent position might help her.
   Valdivia did not attempt to conceal these symptoms. To
the contrary, she met with Sisi and told Sisi that she was feel‐
ing overwhelmed, had lost weight, was not able to sleep, and
was not hungry. She also mentioned that she had received an
oﬀer for a diﬀerent job but said that she would probably re‐
main at Wheeling. During this conversation, Sisi tried giving
Valdivia a work assignment, but Valdivia pleaded, “[N]o,
don’t do this to me right now.”
   About two days after that initial conversation, Valdivia
spoke to Sisi again. Once again, she described in detail what
was happening to her: “I’m so confused. I’m not eating[.] I’m
not sleeping. I’ve been losing weight. I’m [] so overwhelmed.
I don’t understand what’s happening to me.” Valdivia also
asked Sisi to give her a ten‐month position, instead of her
twelve‐month job, because she thought that time away from
the workplace might help. Sisi declined the request, prompt‐
ing Valdivia to say that she might accept the other job oﬀer.
4                                                  No. 19‐1410

    Shortly thereafter, Valdivia had a third conversation with
Sisi. Sisi told Valdivia that she needed to decide whether she
was staying or leaving. Valdivia started crying, and the en‐
counter ended inconclusively. Valdivia sought out Sisi four or
five more times after that conversation to discuss whether she
should accept the other job oﬀer. A few times, Valdivia went
home early after one of those conversations, again because of
uncontrollable crying. At one point in early August, Valdivia
told Sisi that she was considering leaving “for medical rea‐
sons,” and she again asked for a ten‐month job.
    Feeling pressure from Sisi to decide whether she was stay‐
ing at Wheeling or leaving, Valdivia submitted a letter of res‐
ignation on Thursday, August 4, 2016; the letter indicated that
it would take eﬀect a week later, on August 11, 2016. Almost
immediately, Valdivia regretted her decision to resign. On
August 9, 2016, she showed up at Sisi’s home early in the
morning, crying and asking to rescind her resignation. Sisi,
frustrated that Valdivia had woken her children, sent Valdivia
to work and denied Valdivia’s request to rescind.
    Valdivia’s employment with the District therefore ended
on August 11, 2016. That same day, Valdivia scheduled an ap‐
pointment with her primary care physician, Dr. Lisa Glosson.
Dr. Glosson’s records note that Valdivia had been suﬀering
from depression, diﬃculty falling asleep, diﬃculty concen‐
trating, loss of appetite, anxiety, and restlessness for several
weeks. Dr. Glosson prescribed Xanax for her. The next day,
Valdivia began her new job, but she was able to work for only
four days before quitting.
   On August 21, 2016, Valdivia went to St. Joseph Hospital’s
emergency room and informed the doctor that her anxiety
and sleeplessness had persisted for a month. She returned to
No. 19‐1410                                                      5

the hospital on August 23, 2016. That time, she was admitted
for four days and given medication for anxiety and severe ma‐
jor depressive disorder. On August 31, 2016, Valdivia visited
a psychiatrist, Dr. Syed Waliuddin. Based on Valdivia’s re‐
ported symptoms, he too diagnosed her with major depres‐
sive disorder, single episode, severe, and generalized anxiety
disorder. Dr. Waliuddin testified that it would be “diﬃcult for
anybody to work” with her symptoms.
                                II
    Congress enacted the FMLA to assist employees in balanc‐
ing the demands of their jobs with their own medical needs
and those of their families. Harrell v. U.S. Postal Serv., 445 F.3d
913, 918–19 (7th Cir. 2006). The Act’s purpose is to “entitle em‐
ployees to take reasonable leave for medical reasons … in a
manner that accommodates the legitimate interests of em‐
ployers.” 29 U.S.C. § 2601(b)(2)−(3). To accomplish this goal,
the FMLA provides that an eligible employee may take up to
twelve (unpaid) workweeks of leave during a twelve‐month
period if she is unable to perform the functions of her position
because of a serious health condition. Id. § 2612(a)(1). An em‐
ployer may not “interfere with, restrain, or deny the exercise
of or the attempt to exercise” the rights guaranteed by the stat‐
ute. Id. § 2615(a)(1).
     To prevail on an FMLA‐interference claim, an employee
must establish the following: (1) she was eligible for the
FMLA’s protections, (2) her employer was covered by the
FMLA, (3) she was entitled to leave under the FMLA, (4) she
provided suﬃcient notice of her intent to take leave, and (5)
her employer denied her FMLA benefits to which she was en‐
titled. Burnett v. LFW Inc., 472 F.3d 471, 477 (7th Cir. 2006). The
District argues that the district court erred in denying its
6                                                   No. 19‐1410

motion for judgment as a matter of law because, in its view,
no reasonable juror could find that (a) Valdivia was entitled
to leave under the FMLA or (b) Valdivia provided the District
with adequate notice. We address its arguments in that order.
                               A
    An employee is entitled to FMLA leave if (1) she is aﬄicted
with a “serious health condition,” and (2) that condition
makes her unable to perform the essential functions of her po‐
sition. Guzman v. Brown Cnty., 884 F.3d 633, 638 (7th Cir. 2018).
An employee has a “serious health condition” within the
meaning of the FMLA when she has “an illness, injury, im‐
pairment, or physical or mental condition that involves—(A)
inpatient care in a hospital, hospice, or residential medical
care facility; or (B) continuing treatment by a health care pro‐
vider.” 29 U.S.C. § 2611(11).
    The evidence in this record was suﬃcient to support the
jury’s finding that Valdivia had a serious health condition.
Shortly after she left her job with the District, while she was
experiencing symptoms identical to those she had described
to Sisi, Valdivia was hospitalized for four days. Extrapolating
from that hospitalization, the jury could conclude that while
Valdivia was employed by the District, she had a “mental con‐
dition” that involved “inpatient care in a hospital.” In addi‐
tion, at trial Valdivia provided detailed testimony describing
her condition and the symptoms she experienced from June
through August 2016, including insomnia, loss of appetite,
weight loss, and uncontrollable crying. Her medical records,
which corroborated this testimony, were admitted into evi‐
dence. Those records stated that Valdivia suﬀered from anxi‐
ety or depression, or both. Valdivia’s psychiatrist, Dr.
Waliuddin, also testified at trial. He diagnosed Valdivia with
No. 19‐1410                                                   7

severe major depressive disorder and generalized anxiety dis‐
order, which he explained meant that Valdivia had exhibited
symptoms for at least two weeks. Based on these evidentiary
sources, the jury reasonably found that Valdivia suﬀered from
a serious health condition.
    Moreover, a reasonable jury could also conclude, as this
jury did, that because of her serious health condition, Valdivia
was unable to perform the functions of her job. Valdivia testi‐
fied that she often arrived late to work or left work early, had
diﬃculty concentrating, and struggled to complete tasks. Dr.
Waliuddin testified that Valdivia’s symptoms would make it
“diﬃcult for anybody to work.”
    Although Valdivia’s doctors did not examine her while
she was working at the District, we have found that an em‐
ployee does not need to be diagnosed during her employment,
as long as the condition existed then. For example, in Burnett,
we found that an employee could show that he was entitled
to leave under the FMLA even though he was not diagnosed
with prostate cancer until after he was fired. 472 F.3d at
480−81. In addition, in Hansen v. Fincantieri Marine Grp., LLC,
763 F.3d 832 (7th Cir. 2014), we held that expert medical testi‐
mony was not required to prove, on a day‐by‐day basis, that
an employee was incapacitated every day for which he re‐
quested FMLA leave. Instead, for a chronic condition such as
depression, lay testimony, supplemented by medical records,
was suﬃcient. Id. at 839. Here, Valdivia’s testimony indicated
that she had exhibited symptoms for weeks, including at least
some time when she was working at Wheeling, and her med‐
ical records supported the fact that her condition did not arise
for the first time on the day she saw the doctor.
8                                                     No. 19‐1410

   Viewing the testimony and medical records in the light
most favorable to Valdivia, we see no reason to disturb the
jury’s conclusion that Valdivia had a serious health condition
that made her unable to perform the functions of her job while
she was working for the District.
                                  B
    The District also contends that the notice Valdivia pro‐
vided was insuﬃcient as a matter of law. The FMLA notice
requirements “are not onerous.” Burnett, 472 F.3d at 478. Di‐
rect notice from an employee to an employer is not always re‐
quired; an employer’s constructive notice of an employee’s
need for FMLA leave may be suﬃcient. Byrne v. Avon Prods.,
Inc., 328 F.3d 379, 381−82 (7th Cir. 2003). We acknowledge that
the language of the pertinent regulation has changed since
Byrne was decided: as of 2003, the regulation said that “[i]t is
expected that an employee will give notice to the employer
within no more than one or two working days of learning of
the need for leave, except in extraordinary circumstances where
such notice is not feasible,” while the 2009 version calls for
notice as soon as practicable and says that “generally” it
should be practicable within the time prescribed by the em‐
ployer. Compare 29 C.F.R. § 825.303(a) (2003) (emphasis
added) with id. (2009) (emphasis added). This change
prompted the Eighth Circuit to wonder whether constructive
notice will still suﬃce in these cases. See Scobey v. Nucor Steel–
Arkansas, 580 F.3d 781, 788 (8th Cir. 2009). But 29 C.F.R.
§ 825.303(a), in both of its forms, addresses only the timing of
notice, not whether it must be oral, in writing, direct, or infer‐
able from the circumstances. And in any event, in our case the
District waived any argument based on the 2009 amendments
when it failed to raise this point before the district court in its
No. 19‐1410                                                     9

Rule 50(b) motion. See Wheeler v. Hronopoulos, 891 F.3d 1072,
1073 (7th Cir. 2018).
     Byrne was a case in which we held that clear abnormalities
in an employee’s behavior may be enough to alert the em‐
ployer to a serious health condition. 328 F.3d at 381−82. In
such cases, “observable changes in an employee’s condition
… present an obvious need for medical leave, thereby obviat‐
ing the need for an express request for medical leave.” Burnett,
472 F.3d at 479. It is enough for purposes of the FMLA, we
said, that an employer “knows of the employee’s need for
leave; the employee need not mention the statute or demand
its benefits.” Stevenson v. Hyre Elec. Co., 505 F.3d 720, 726 (7th
Cir. 2007) (quoting Byrne, 328 F.3d at 382). There, the em‐
ployee’s unusual behavior of sleeping on the job, particularly
when he had been a model employee throughout his four‐
year history with the employer, constituted constructive no‐
tice. 328 F.3d at 381−82. The employee’s sister had also told
his employer that he was “very sick,” and the employee mum‐
bled odd phrases when a supervisor finally asked him about
sleeping on the job. Id. at 380.
    The record before the jury in Valdivia’s case included
more than these danger‐signs from the employee’s behavior.
Valdivia met with Sisi on several occasions to report her dete‐
riorating mental health. She asked for the accommodation of
a ten‐month position rather than a twelve‐month position,
even though she did not expressly mention the FMLA when
she made the request. She said that she was incapable of ac‐
cepting a new work assignment. These conversations take her
case out of the pure constructive‐notice model. The jury was
entitled to conclude that this was timely and actual notice to
the employer.
10                                                   No. 19‐1410

    Valdivia’s behavior also came directly to Sisi’s attention.
The District was not held responsible for problems that it
might have, but did not, deduce from a course of conduct;
through Sisi, it had actual knowledge about the situation. Val‐
divia had been a model employee during her six years at Elk
Grove. Her behavior at Wheeling contrasted sharply with
what Sisi expected from her record. Sisi’s mother had told Sisi
that Valdivia was “the best assistant [she] ever had.” Shortly
after she moved to Wheeling, however, Valdivia began expe‐
riencing problems. The jury was entitled to conclude that Sisi
knew about those problems: the profuse crying, the late arri‐
vals and early departures, and the inability to finish tasks. Val‐
divia, after all, was Sisi’s personal assistant. The District thus
had notice of Valdivia’s problem through her conduct, as well
as through her direct reports.
    Adequacy of notice is a “fact‐rich question” that is “per‐
haps best resolved by the trier of fact, particularly, where, as
is the case here, the employer and employee dispute the quan‐
tity and nature of communications regarding the employee’s
illness.” Burnett, 472 F.3d at 479 n.4. This record presented a
jury question on notice, not a matter suitable for resolution as
a matter of law. The jury concluded that Valdivia’s notice to
the District was adequate, and that decision must stand.
     We therefore AFFIRM the judgment of the district court.